—Order and judgment (one paper), Supreme Court, Bronx County (Luis Gonzalez, J.), entered May 5, 1998, which, in a proceeding pursuant to CPLR article 78, awarded petitioner back pay for the period November 9, 1988 through February 15, 1998 in the amount of $119,560, unanimously affirmed, without costs.
In light of Supreme Court’s October 28, 1992 order directing petitioner’s reinstatement to his former tenured civil service position as caretaker and this Court’s affirmance of that order (201 AD2d 308), petitioner was entitled to back pay from *104November 9, 1988, the date of his wrongful removal, to February 14, 1994, the date petitioner Authority complied with the reinstatement order by offering petitioner immediate reinstatement (see, Matter of Kohler v Board of Educ., 142 AD2d 676, 677, lv denied 74 NY2d 603).
Petitioner’s claims that the award made in the May 5, 1998 order and judgment is in certain respects deficient are not properly before us since petitioner has not appealed from that paper (see, Hecht v City of New York, 60 NY2d 57, 63). Concur— Rosenberger, J. P., Williams, Tom, Mazzarelli and Buckley, JJ.